Citation Nr: 0430029	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  97-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD) 
prior to February 10, 1997.

2.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD) from 
February 10, 1997, to August 6, 1998.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) prior to August 6, 1998.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and January 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The March 1997 rating 
decision granted service connection for PTSD and assigned a 
30 percent evaluation, effective from September 27, 1996.  
The January 1998 rating decision denied entitlement to TDIU.

In a March 1999 decision, the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD prior to February 
10, 1997, granted a 50 percent evaluation (but no higher) for 
PTSD for the period from February 10, 1997 to August 6, 1998, 
granted a 100 percent evaluation for PTSD effective August 6, 
1998, and denied entitlement to TDIU prior to August 6, 1998.  
The veteran then appealed the Board's March 30, 1999, 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).

In a March 2001 order, the Court vacated those portions of 
the March 1999 Board decision that denied entitlement to an 
evaluation in excess of 30 percent for PTSD from September 
27, 1996, to February 10, 1997, denied entitlement to an 
evaluation in excess of 50 percent for PTSD from February 10, 
1997, to August 6, 1998, and denied entitlement to TDIU prior 
to August 6, 1998.  The Court remanded these issues to the 
Board for consideration in light of the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA).

In a February 2002 decision, the Board again denied these 
claims and the case was appealed to the Court.  In March 
2003, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's attorney filed a 
joint motion to vacate the Board's decision and to remand 
this matter for development and readjudication.  The Court 
granted the joint motion that month, vacating and remanding 
the case to the Board.  Subsequently, in a December 2003 
Board decision, the Board remanded the case to the RO in 
compliance with due process requirements.  


FINDINGS OF FACT

1.  Prior to February 10, 1997, the veteran's service- 
connected PTSD was productive of no more than definite social 
and industrial impairment, and no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

2.  From February 10, 1997, to August 6, 1998, the veteran's 
service-connected PTSD was productive of no more than 
considerable social and industrial impairment, and no more 
than occupational and social impairment with reduced 
reliability and productivity.

3.  Prior to August 6, 1998, the veteran's service-connected 
disabilities did not render him unable to secure and follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to February 10, 1997, the criteria for entitlement 
to an evaluation in excess of 30 percent for the veteran's 
PTSD were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior to 
November 7, 1996), and 38 C.F.R. § 4.130, Diagnostic Code 
9411 (effective November 7, 1996).

2.  From February 10, 1997, to August 6, 1998, the criteria 
for entitlement to an evaluation in excess of 50 percent for 
the veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (as 
in effect prior to November 7, 1996), and 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective November 7, 1996).

3.  Prior to August 6, 1998, the criteria for entitlement to 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the 1997 and 1998 denials preceded the enactment of the VCAA.  
Thereafter, and pursuant to a March 2003 Court Order and 
December 2003 Board remand, the RO did furnish VCAA notice to 
the veteran regarding these issues in March 2004.  Because 
the VCAA notice in this case was not provided to the 
appellant prior to the RO decisions from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In written argument in September 2004, the veteran's 
representative raised an issue with VCAA requirements.  
Specifically, he asserted that the notice requirements of the 
VCAA had not been met.  However, the Board finds that VA has 
fulfilled its duty to notify the appellant in this case.  In 
the March 2004 letter, as well as the October 1997 and 
February 1998 statements of the case, and April 1998, 
November 1998 and July 2004 supplemental statements of the 
case, the RO informed the appellant of the applicable laws 
and regulations, including applicable provisions of the VCAA, 
the evidence needed to substantiate the claims, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
March 2004 letter, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  VA also informed 
the veteran to submit medical evidence that supports his 
claim for increases, as well as to inform VA of any evidence 
or information he thought would support his claim.  The 
veteran's attorney responded in a September 2004 letter by 
asking VA to accept the letter as notification that no 
additional argument or evidence would be submitted on behalf 
of the veteran.  He also requested that the Board proceed 
with reviewing the appeal.  The Board believes that this 
statement may implicitly be viewed as an affirmation on the 
veteran's part that he himself has no pertinent evidence 
which he has not submitted.  Pelegrini.  Any failure to 
expressly inform the appellant to submit all pertinent 
evidence in his possession is therefore harmless error.  38 
U.S.C.A. § 7261(b). 

The Board further finds that all necessary assistance has 
been provided to the appellant.  The RO has made reasonable 
and appropriate efforts to assist the appellant in obtaining 
the evidence necessary to substantiate his claims, including 
obtaining private medical records identified by the 
appellant.  In addition, the appellant was afforded VA 
examinations during the appeal period and was provided with 
the opportunity to attend a hearing.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  As 
just noted, the appellant's representative indicated in 
writing in September 2004 that no additional argument or 
evidence would be submitted on behalf of the veteran and he 
requested that the Board proceed with reviewing his appeal.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

In September 1996, the veteran filed a claim for service 
connection for a nervous condition asserting difficulty with 
flashbacks, nightmares and mood swings.  He said he felt 
nervous all the time and had outbursts and rages.

Private hospital records from St. Anthony's Medical Center in 
October 1996 show that the veteran was employed by the Yellow 
Freight System and was admitted to the hospital after losing 
consciousness and wrecking his truck.  He was given an 
impression of loss of consciousness secondary to questionable 
etiology with possibilities that included sleep apnea.

On file are two reports from Kapal Datta, M.D., of 
Psychiatric Consultants, Ltd., dated in October and November 
of 1996, respectively.  The October 1996 report shows that 
the veteran complained of mood swings and sleep problems.  He 
reported sleeping in the daytime and staying awake at night.  
The examiner indicated that the veteran was anxious due to an 
accident in which he ran his tractor-trailer off of the road.  
His medications included Xanax and Mellaril.  The November 
1996 report shows that the veteran reported that his 
medicines were helping him and that his mood was under 
control.  He also reported that his sleep was good, although 
he still woke up once in awhile, and his appetite was good.  
On examination the veteran's mood was good, and he was 
observed to be well dressed and well groomed.

A psychological evaluation report from Jean Jose, Ph.D. and 
Associates., dated in December 1996, shows that the veteran 
reported that he resided with his son and wife, to whom he 
had been married 25 years.  He gave a general history of 
having had flashbacks over the previous three to four years, 
and a history of three to four psychiatric hospitalizations, 
beginning in June 1993, secondary to bi-annual depressive 
episodes.  He stated that he had been a truck driver for the 
previous 25 years, but was not working due to sleep apnea 
diagnosed three years earlier. He further stated that he had 
run his truck off of the road in October 1996 apparently due 
to his sleep apnea.  He denied suicidal ideation.  He stated 
that he had visual and auditory hallucinations relating to 
flashbacks to his service in Vietnam, which were controlled 
and occurred once every two to three months.  He reported 
some "highs and lows" related to depression, with loss of 
sleep and appetite and a desire to hurt his boss.  He stated 
that he had no emotional problems that were significantly 
hindering his ability to work and that his sleep apnea was 
his major hindrance.  On examination the veteran was noted to 
be obese.  No overt anxiety was evident, and he was quickly 
at ease.  He conversed easily and maintained appropriate eye 
contact.  Speech was clear, with intact production and flow 
of thought.  Spontaneous commentary was relevant, logical and 
coherent.  His mood was characterized as normal, and affect 
was spontaneous and appropriate to thought content.  There 
was no loosening of associations, delusional thinking or loss 
of reality testing.  He was alert and well oriented.  There 
was no impairment in judgment or reasoning.  Concentration 
tasks were somewhat impaired, with overall cognition in the 
average to low average range.  The examiner stated that there 
was no evidence of a thought disorder or affective 
disturbance, and remarked that the veteran displayed no 
emotional factors which would preclude employment.  The 
veteran himself stated no psychological problems interfering 
with his ability to work.  He was found to relate well 
interpersonally and claimed an interest in maintaining social 
interaction.  The Axis I diagnosis was deferred, with 
reported suggestions of PTSD and/or a depressive disorder.  
The Axis V diagnosis was a Global Assessment of Functioning 
(GAF) score of 70.

Records from the Social Security Administration (SSA) show 
that in about January 1997, the veteran was determined to be 
disabled as of October 6, 1996.  His primary diagnosis was 
obesity and other hyperalimentation.  The secondary diagnosis 
was disorders of the back (discogenic and degenerative).

The veteran was afforded a VA PTSD examination in February 
1997.  A review of the examination report shows that the 
veteran complained of financial problems following losing his 
job (because of sleep apnea) and going on Social Security.  
He had reportedly worked as a truck driver from his service 
discharge until a truck accident a couple of months earlier.  
He had no psychiatric history prior to his work layoff.  On 
examination, he was logical, coherent and relevant.  His mood 
was somewhat depressed and anxious.  He claimed to hear 
voices calling his name, and to have crying spells.  He also 
reported having difficulty controlling his anger, and that he 
had nightmares relating to Vietnam.  He was very anxious 
about his financial situation and said he had been seen in an 
emergency room a few days earlier because of a panic attack.  
The examiner remarked that the veteran appeared legitimately 
distressed at that time.  He gave an impression of PTSD 
combined with adjustment disorder with depression, and 
anxiety secondary to financial problems and loss of work.  
The examiner stated that the veteran could sustain himself 
mentally as long as he worked, but that his loss of his job 
and income precipitated deterioration in his ability to 
defend against his underlying PTSD.  His GAF score was listed 
as 50.  

A C&P (compensation and pension) social survey was conducted 
in February 1997 and the report shows that the veteran had 
been married for 28 years and had one child.  He reported 
that he had a GED, and that he had worked as a truck driver 
for over 25 years until he was disabled due to sleep apnea.  
He said that he suffered from nightmares that have caused him 
to physically attack his wife while they slept and that on 
more than one occasion he tried to choke her.  He said that 
he found it easier to evade the effects of his flashbacks and 
dreams while working as a truck driver. 

A VA examination report, dated in August 1998, shows that the 
veteran was examined on August 6, 1998.  He reported the 
following:  He had increased isolation from others, and he 
was increasingly volatile.  He had been arrested for assault 
several times over the last few years, and he was afraid that 
he might hurt somebody.  He had nightmares several times a 
week, from which he woke up screaming.  He frequently walked 
around his house, checking things.  He had no hobbies, and 
spent much of his time thinking about Vietnam.  He was 
obsessed with a brother who was killed in Vietnam (the 
examiner stated that the veteran blamed himself in an 
unrealistic manner).  He had lost over 100 pounds in the 
previous six to seven months.  On examination, the veteran 
was obese.  He was oriented to time, place and person.  He 
was logical and coherent.  Speech was spontaneous.  Memory 
appeared intact.  The Axis I diagnoses were PTSD and 
depression secondary to PTSD.  The Axis V diagnosis was a GAF 
score of 30.  The examiner stated that the veteran was 
"probably unemployable because of his volatility at this 
time."

III.  Analysis

The veteran asserts that the severity of his service-
connected PTSD warrants a higher schedular disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

Where, as in the instant case, the appeal of the assigned 
rating for the veteran's PTSD arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to November 7, 1996, the rating criteria for mental 
disorders were found at 38 C.F.R. § 4.132.  Pursuant to the 
general rating formula then in effect, a 30 percent rating is 
assigned when there is definite impairment in social and 
industrial adaptability.  A 50 percent rating is assigned 
when there is considerable impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (in effect prior to November 7, 1996)

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct", 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).

A 70 percent rating is assigned with lesser symptomatology 
such as to produce severe impairment of social and industrial 
adaptability.  

A 100 percent evaluation requires active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.

Under the new regulation, effective November 7, 1996, the 
evaluation criteria have changed, focusing on the individual 
symptoms as manifested throughout the record, rather than on 
medical opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.  
See VAOPGCPREC 11-97 (March 26, 1997).

This revised code provides that a 30 percent rating is to be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

For a 100 percent rating, there must be total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupations, or own name.

In the instant case, because the veteran filed a claim for 
compensation for his psychiatric disability on and before 
November 7, 1996, both versions of the rating criteria are 
applicable and the version most favorable to him will be 
applied.  See VAOPGCPREC 3-2000.  

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  

PTSD Rating Prior to February 10, 1997

The pertinent evidence regarding the veteran's service-
connected PTSD prior to February 10, 1997, includes office 
records from the veteran's private physician, Kapa Datta, 
M.D., dated in October and November 1996, as well as a 
private psychological evaluation report dated in December 
1996 from Jean Jose, Ph.D. and Associates.  After a careful 
review of the evidence, the Board finds that the severity of 
the veteran's PTSD from the date of his September 1996 claim 
for an increase to February 10, 1997, does not approximate 
the criteria for a rating in excess of 30 percent under 
either the new or old rating criteria.  The evidence shows 
that the predominant symptoms that the veteran reported were 
nightmares, mood swings and sleep problems.  He also 
complained of flashbacks and anger outbursts.  As to 
findings, the only notable finding on the December 1996 
examination report was that the veteran's concentration tasks 
were somewhat impaired.  Additional findings from this report 
reveal that no overt anxiety was evident and the veteran was 
quickly at ease and conversed easily.  He maintained good eye 
contact and had clear speech with intact production and flow 
of thought.  There was no loosening of associations and no 
impairment in judgment and reasoning.  Furthermore, there was 
no evidence of a thought disorder or affective disturbance.  
The physician remarked that the veteran displayed no 
emotional factors that would preclude employment.  Other 
findings during this period included Dr. Datta's November 
1996 notation that the veteran's mood had improved with 
medication and that he was well dressed and well groomed.  

As is evident above, regarding the new criteria, the veteran 
was not shown to have flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long term memory, impaired 
judgment, impaired abstract thinking; or disturbances of 
motivation and mood.  In short, the evidence prior to 
February 10, 1997, simply does not meet the criteria for the 
next higher rating of 50 percent, rating under the new 
criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).

As to the old criteria, the veteran has not been shown to 
have considerable impairment of social and industrial 
adaptability prior to February 10, 1997.  As noted on the 
December 1996 psychological report, the veteran had been 
married for over 25 years and resided with his wife and 
child.  In addition, he was found to relate well 
interpersonally and claimed an interest in maintaining social 
interaction.  This evidence does not rise to the level of 
considerable social impairment that is required for a 50 
percent raring.  38 C.F.R. § 4.132, Diagnostic Code 9411 (pre 
October 7, 1996).  That is, the degree of the veteran's 
social and industrial inadaptability is "more than moderate 
but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 
1993).  Furthermore, the veteran reported during the December 
1996 examination that he had no emotional problems that were 
significantly hindering his ability to work and that his 
sleep apnea was his major hindrance.  

The fact that the evidence prior to February 10, 1997, does 
not approximate the criteria for a 50 percent evaluation 
under either the new or old version of Code 9411 is 
particularly so when considering the veteran's assigned GAF 
score of 70 in December 1996.  This score is indicative of 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met prior to February 10, 1997, in the absence 
of evidence showing that the veteran's PTSD resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards prior to February 10, 1007.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell, 9 Vet. App. at 158-9; Floyd, 9 Vet. 
App. at 96; Shipwash, 8 Vet. App. at 227.  

For the reasons explained above, the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent for the veteran's PTSD from the date of his September 
1996 claim to February 10, 1997.  The Board has considered 
the benefit-of-the-doubt doctrine with respect to this claim; 
however, as the preponderance of the evidence is against this 
claim, that doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).

PTSD Rating From February 10, 1997, to August 6, 1998

The predominant symptoms of the veteran's PTSD as noted on a 
February 1997 VA examination report and social survey include 
a somewhat depressed mood and difficulty controlling anger.  
The veteran also reported hearing voices calling his name and 
experiencing a panic attack a few days earlier.  The veteran 
displayed anxiety about his finances and was legitimately 
distressed.  The examiner remarked that the veteran had 
sustained himself mentally as long as he worked, but the loss 
of his job and income precipitated deterioration in his 
ability to defend against his underlying PTSD.  He assigned 
the veteran a GAF score of 50.

Looking to the new criteria, while the February 1997 VA 
examination report shows that the veteran had a somewhat 
depressed mood and appeared anxious and distressed, he was 
also described as logical, coherent, and relevant.  A review 
of this evidence does not reveal that the veteran had the 
listed deficiencies and symptoms for a rating in excess of 50 
percent under the new rating criteria for the period in 
question.  Put another way, the evidence does not approximate 
the criteria for a 70 percent rating under the new criteria 
from February 10, 1997, to August 6, 1998.     

The old criteria for a 70 percent rating for the veteran's 
PTSD has likewise not been met.  In this respect, the 
evidence shows that the veteran stopped working in 1996 for 
conditions unrelated to his PTSD, and the medical evidence 
does not otherwise relate an inability on the veteran's part 
to obtain or retain employment to his PTSD for the period 
from February 10, 1997 to August 6, 1998.  Furthermore, as 
previously discussed, the veteran has been married for over 
25 years and has a son.  The evidence pertinent to this 
period simply does not establish severe impairment in the 
veteran's ability to establish and maintain effective or 
favorable relationships with people.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (in effect prior to November 7, 1996).  
This is especially so when considering the veteran's assigned 
GAF score of 50 at the February 1997 VA examination which 
reflects serious symptoms or any serious impairment in 
social, occupational or school functioning.  

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that, 
the veteran's PTSD has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell, 9 Vet. App. at 158-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.  

For the reasons explained above, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
PTSD from February 10, 1997, to August 6, 1998.  The Board 
has considered the benefit-of-the-doubt doctrine with respect 
to this claim; however, as the preponderance of the evidence 
is against this claim, that doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

TDIU Prior to August 6, 1998

The Board's finding that the criteria for a 100 percent 
schedular rating were met as of August 6, 1998, renders the 
appeal on the TDIU claim moot from that date forward.  See 
Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994) ("a claim for TDIU presupposes 
that the rating for the [service-connected] condition is less 
than 100%").  However, it still must be considered whether 
the criteria for a finding of total disability based on 
individual unemployability due to service-connected 
disability were met prior to that date.

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The veteran's only service-connected disabilities are PTSD 
(which has been evaluated as 30 percent disabling prior to 
February 10, 1997, and as 50 percent disabling from August 6, 
1998), and for postoperative residuals of a laparotomy with 
adhesions due to segmental adynamic ileus, evaluated as 10 
percent disabling. His combined rating is therefore 40 
percent prior to February 10, 1997, and 60 percent from 
February 10, 1997, to August 6, 1998.  See 38 C.F.R. § 4.25.  
The veteran thus does not meet the schedular requirements for 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) under 38 C.F.R. 
§ 4.16(a).

However, as noted above, an extraschedular total rating based 
on individual unemployability may be assigned follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled. For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation. VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992). Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  The Board observes here that there 
is no evidence showing that the veteran's service-connected 
postoperative residuals of a laparotomy results in 
significant impairment, and the record does not show that the 
veteran was unable to obtain and retain substantially gainful 
employment due to the combination of this disability and his 
service-connected PTSD prior to August 6, 1998.  

In this case, the veteran has a GED and about 25 years of 
truck driving experience. Although Social Security records 
suggest that veteran has been totally disabled as of October 
6, 1996, the preponderance of the evidence is against a 
finding that the total disability was due to service-
connected disabilities.  Specifically, the claims file 
includes medical records from Dr. Jose and the St. Anthony's 
Medical Center (St. Anthony's), which indicate that the 
veteran lost his most recent position, in October 1996, after 
he fell asleep while driving on the job, secondary to severe 
obstructive sleep apnea.  His inability to do such driving 
was therefore attributed to a nonservice-connected condition.  
These records also show that the veteran was diagnosed with 
(nonservice-connected) obesity, hypertension, cardiovascular 
disease, diabetes mellitus and degenerative joint disease of 
the spine.  As stated previously, the SSA determination, 
found that the veteran was disabled as of October 1996, due 
to obesity and other hyperalimentation, with a secondary 
diagnosis of disorders of the back.  In summary, there is 
nothing in the SSA's decision which warrants a conclusion 
that the veteran's PTSD, or his postoperative residuals of a 
laparotomy with adhesions due to segmental adynamic ileus, 
rendered him unemployable prior to August 6, 1998.  Indeed, 
the February 1997 VA examination report states that the 
veteran had no history of psychiatric treatment prior to his 
work layoff.

For the reasons set forth above, the Board finds that the 
veteran's service-connected disabilities did not preclude 
substantially gainful employment prior to August 6, 1998.  In 
sum, the Board finds that the preponderance of the evidence 
is against entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability prior to August 6, 1998.  It follows that there is 
not such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue. 38 U.S.C.A. § 5107(b).

As noted at the outset, the grant of a 100 percent schedular 
rating effective from August 6, 1998, rendered the TDIU claim 
moot as it pertains to the period from August 6, 1998, on.




ORDER

The appeal as to all issues is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



